Citation Nr: 0405911	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lower back and 
bilateral leg condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The matter was remanded by the Board in May 2003.  This case 
has now been returned to the Board for disposition.    


REMAND

As part of the May 2003 remand, the Board requested that RO 
schedule the veteran for a VA orthopedic examination to 
determine the nature and extent of all disability affecting 
the veteran's lower back, and an examination of the veteran's 
lower extremities to determine the nature of his bilateral 
leg condition.  As a part of the examination, the Board 
specifically requested the examiner to "render opinions 
specifically stating whether it is at least as likely as not 
that any currently found low back disability or bilateral leg 
condition were initially manifested during active military 
service or otherwise related thereto".
  
The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its May 2003 remand were fully carried out.  
For example, although the veteran was afforded a VA 
examination in August 2003, a review of the examination 
report shows that the examiner still did not discuss the 
issue of whether his complained of bilateral leg condition is 
directly related to active military service.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO is to ensure 
that the veteran has been informed of 
what evidence or information is necessary 
in order to warrant service connection 
and, additionally, been told to submit 
any evidence in his possession pertaining 
to his claim.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the nature and 
extent of all disability affecting the 
veteran's lower back, and an examination 
of the veteran's lower extremities to 
determine the nature of his bilateral leg 
condition.  The examiner should render 
opinions specifically stating whether it 
is at least as likely as not (50 percent 
probability or more) that any currently 
found low back disability or bilateral 
leg condition were initially manifested 
during active military service or 
otherwise related thereto.  Send the 
claims folder to the examiner for review 
and direct he/she to specifically state 
that it was reviewed in conjunction with 
the examination. 

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




